Citation Nr: 0423147	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to entitlement to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to 
March 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1971 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which found that the 
appellant was precluded from entitlement to VA benefits due 
to the character of his discharge.  

The Board originally considered the appellant's claim as a 
procedural issue in November 1998 and determined that he had 
filed a timely Notice of Disagreement.  Thus, a Statement of 
the Case was subsequently issued, and the appellant then 
perfected his appeal.  The claim, however, was denied in an 
April 2003 Board decision.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in April 2004, the Court granted a Joint 
Motion for Remand of the appellant and the Secretary of 
Veterans Affairs (Secretary).  As such, the case is again 
before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Veterans who have been discharged from active service under 
conditions other than dishonorable are eligible for VA 
compensation benefits.  See 38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.12(a) (2003).  A discharge because of willful 
and persistent misconduct is considered to have been issued 
under dishonorable conditions.  A discharge based on willful 
and persistent misconduct includes a discharge under other 
than honorable conditions if that discharge was given for 
more than a minor offense.  See 38 C.F.R. § 3.12(d)(4) 
(2003).  A discharge or release from service under 
dishonorable conditions is a bar to the payment of benefits 
unless, however, it is found that the person was insane at 
the time of committing the offenses causing the discharge.  
See 38 C.F.R. § 3.12(b) (2003).

In December 2002, the Board issued a letter to the appellant 
notifying him of the newly enacted provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In the Joint Motion 
for Remand, however, the appellant and the Secretary asserted 
that this letter was deficient, in the sense the Board 
indicated that the appellant needed to show that he was 
mentally disabled at the time of discharge, not at the time 
of committing the offense leading to discharge.  Accordingly, 
a more precisely worded VCAA letter is needed.

In April 2004, the appellant provided authorization forms for 
a wide variety of treatment providers.  These include 
treatment from Toledo State Hospital, dated from 1963 to 
1969; Dr. James Farkas in Toledo, dated from 1966 to 1974; 
Mercy Hospital in Toledo, dated from 1966 to 1986; Marion 
General Hospital in Marion, Ohio, dated in 1971; Marion 
Correctional Institute, dated from 1976 to 1978; St. Vincent 
Medical Center in Toledo, dated from 1976 to 2003; Medical 
College Hospital of Ohio in Toledo, dated from September 1980 
to January 2003; the Ann Arbor, Michigan VA Medical Center 
(VAMC), dated in 1982; Toledo Mental Health Center, dated 
from 1983 to 1984; Mercy Hospital in Baltimore, Maryland, 
dated in August 1986; the Baltimore VAMC, dated from August 
1986 to December 1987; Allen Correctional Institute in Lima, 
Ohio, dated from 1993 to 1999; Lima Correctional Institute in 
Lima, dated in September 1994; Lebanon Correctional Institute 
in Lebanon, Ohio, dated from 1995 to 1997; Richland 
Correctional Institute in Mansfield, Ohio, dated from April 
to September 1999; and Dr. Bueno Camino in Toledo, dated from 
December 2001 to October 2003.  Efforts should be made to 
obtain records from these treatment providers.
 
Also, in an April 2004 letter, the appellant noted that he 
had been awarded Social Security Administration (SSA) 
disability benefits in 1981.  Efforts thus need to be made to 
obtain the treatment records upon which SSA benefits were 
predicated.

Finally, the claims file now includes a July 2004 letter from 
Kenneth J. Manges, Ph.D., who found that the appellant was 
"insane" as defined by VA.  In this letter, Dr. Manges 
discussed the effect of an in-service head injury on the 
appellant's behavior.  Because the relationship of a head 
injury to behavior is essentially a medical question, the 
Board finds that a further opinion regarding the appellant's 
sanity during service from a VA psychiatrist - a medical 
doctor - is needed.

Given such considerations, it is the determination of the 
Board that this case must be REMANDED for the following 
action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the appellant about the 
information and evidence that is 
necessary to substantiate the claim 
(e.g., evidence showing that he was 
insane at the time of committing the 
offense leading to discharge), notify him 
of the type of evidence that VA will seek 
to provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  After obtaining updated authorization 
forms from the appellant, treatment 
records should be requested from the 
following treatment providers: Toledo 
State Hospital, Dr. James Farkas, Mercy 
Hospital (Toledo), Marion General 
Hospital, Marion Correctional Institute, 
St. Vincent Medical Center, Medical 
College Hospital of Ohio (Toledo), the 
Ann Arbor VAMC, Toledo Mental Health 
Center, Mercy Hospital (Baltimore), the 
Baltimore VAMC, Allen Correctional 
Institute in Lima, Lima Correctional 
Institute, Lebanon Correctional 
Institute, Richland Correctional 
Institute, and Dr. Bueno Camino.  All 
obtained records should be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.

3.  The SSA should be contacted and 
requested to provide all medical records 
of the appellant in its possession.  If 
the request for such records has negative 
results, documentation to that effect 
should be added to the claims file.

4.  The RO should then forward the 
appellant's claims file to a VA 
psychiatrist for an opinion based on a 
review of the claims file.  The 
psychiatrist should indicate whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
appellant was insane at the time of 
committing the offense leading to 
discharge from service.  All opinions and 
conclusions expressed by the psychiatrist 
must be supported by a complete rationale 
in a typewritten report.

5.  Then, after ensuring that all 
requested development has been completed, 
the issue of whether the character of the 
appellant's discharge is a bar to 
entitlement to VA benefits should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
appellant, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, which includes the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003), and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


